IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-41,603-02


                            IN RE JOSEPH EDWARD LEE, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
              CAUSE NO. W10-56690-N(A) IN THE 195TH DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. After an abatement for a response from the District Clerk,

an order designating issues dated October 17, 2012 is part of the mandamus record.

        Respondent, the Judge of the 195th District Court of Dallas County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have

the District Clerk submit the record on such application. In either case, Respondent’s answer shall

be submitted within 30 days of the date of this order. TEX . R. APP . P. 73.5. This application for leave
                                                                                               2

to file a writ of mandamus will be held in abeyance until Respondent has submitted his response.



Filed: February 25, 2015
Do not publish